Citation Nr: 0726106	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  01-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 based on a claim that the 
veteran's death resulted from treatment at Department of 
Veterans Affairs (VA) medical facilities.


REPRESENTATION

Appellant represented by:	Dan Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant and V.R. 


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1943 to December 
1945.  He died in July 1999.  The veteran's surviving spouse 
is the appellant in this case.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 2000 and later by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In April 2002, the Board confirmed the denial of the claim 
for DIC under 1151.  The appellant then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2002 joint motion, the parties (the appellant 
and the Secretary of Veterans Affairs) requested that the 
Board decision be vacated, and the case remanded to assure 
compliance with the Veterans Claims Assistance Act of 2000.  
The Court granted that motion in later that month.  

The Board remanded the case for additional action in August 
2003, October 2004, and November 2005.  The case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify.

2.  The veteran died on July [redacted], 1999, at the age of 79 
years, due to gastrointestinal hemorrhage.  

3.  The preponderance of the medical evidence shows that the 
veteran did not suffer an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment.

4.  The preponderance of the medical evidence shows that the 
proximate cause of the veteran's death was not carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1151 
based on a claim that the veteran's death resulted from 
hospitalization, or medical or surgical treatment provided by 
the VA, are not met.  38 U.S.C.A. § 1151 (West 2002 and Supp. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in August 2001, March 2004, April 2004 and July 2006 
provided the appellant with an explanation of the type of 
evidence necessary to substantiate her claim, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
Although the letter dated in August 2001 contained only 
notification regarding establishing service connection for 
the cause of death, the more recent letters specifically 
addressed claims for benefits under 1151.  In addition, the 
letters specifically informed the appellant that she should 
submit any additional evidence that she had in her 
possession.  The initial duty-to-assist letter was not 
provided before the adjudication of the claim; however, she 
was allowed ample opportunity to submit evidence after the 
issuance of the letters, and her claim was subsequently 
readjudicated.  Therefore, she was not prejudiced by the time 
of the letters.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and available post-service 
treatment records have been obtained.  The appellant was 
notified of records that VA was unable to locate.  A VA 
medical opinion was also obtained.  The appellant was 
afforded a hearing.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

The Board notes that additional items of evidence were 
received by the Board subsequent to the issuance of the 
statement of the case.  That evidence consists of copies of 
medical treatment records pertaining to treatment provided by 
the VA from 1977 to 1980.  The Board finds that a remand is 
not required as there is no prejudice to the veteran in 
deciding the claim without first remanding to have the RO 
consider such evidence.  In this regard, the Board notes that 
the nature of the treatment provided by the VA to the veteran 
during that period of time has previously been well 
documented.  The evidence which was already considered by the 
RO included many VA treatment records from that same period.  
The additional records which have been presented are simply 
cumulative, and are not pertinent as they establish no new 
relevant facts.  Thus, the additional records have no bearing 
on the outcome of the case.  Accordingly, the Board may 
proceed with adjudication of the appeal without further 
delay.   

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason 
of VA hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  

Because the claim for DIC was filed subsequent to the 
veteran's death in 1999, the version of § 1151 that is 
applicable to that claim is the amended version that is 
applicable only to claims filed on or after October 1, 1997.  
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, however, it 
is the decision of the Board that the preponderance of the 
evidence weighs against the claim for compensation under 
38 U.S.C.A. § 1151 for disability alleged to be caused by 
hospitalization or medical or surgical treatment provided by 
VA.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

The veteran served on active duty in the Navy from August 
1943 to December 1945.  He was not service-connected for any 
disability during his lifetime.

VA medical treatment records were obtained from the VAMC in 
Miami.  These show that in 1977 the veteran presented with 
throat symptoms.  In June 1977, he complained of pain upon 
swallowing for the prior six months.  He underwent a 
laryngoscopy with biopsy of a supraglottic lesion in June 
1977, and was found to have larynx cancer.  In June 1977, he 
underwent a supraglottic laryngectomy for carcinoma of the 
larynx, stage III.  In December 1978, he underwent 
additional surgery consisting of a left radical neck 
dissection.  No complications were indicated, and treatment 
records show no evidence of disease or recurrence.  VA 
medical records from many years later, in 1998, show the 
veteran was treated for many chronic ailments, including 
difficulty swallowing (dysphagia).  VA outpatient records 
from January 1999 summarize that the veteran was last seen 
in the geriatric clinic in August 1998, and he had stopped 
coming to the clinic, having canceled or failed to show for 
appointments.  He was called by the VA clinic in January 
1999, and he said that he would love to come to the VAMC but 
had transportation problems getting there; he was receiving 
his current treatment at Mercy Hospital, which he found to 
be more convenient; and he planned to continue with his 
treatment at Mercy Hospital.  It was indicated that the 
veteran would remain enrolled in the VA clinic but that no 
further appointments would be made unless requested.

In July 1999, the veteran died at Mercy Hospital in Miami.  
His death certificate, completed by Gabriel A. Costa, M.D., 
of the private facility lists the immediate cause of death 
as gastrointestinal hemorrhage, due to or a consequence of 
"unknown."  Arteriosclerotic heart disease, chronic 
obstructive pulmonary disease, and head and neck cancer were 
listed as other significant conditions contributing to death 
but not resulting in the underlying cause of death.  An 
autopsy was not performed.

In August 1999, the appellant filed her application for DIC 
benefits under 38 U.S.C.A. § 1151.  She generally stated 
that the veteran's death was due to treatment at the VAMC in 
Miami.

In August and December 1999 letters, the RO asked the 
appellant to specify the dates of VA treatment which she 
claimed were involved in the veteran's death.

In a letter dated in March 2001, Dr. Gabriel A. Costa, the 
doctor at Mercy Hospital who signed the veteran's death 
certificate, indicated the various diagnoses for which the 
veteran had received treatment.  These included head and 
neck neoplasm, status post radical neck dissection; chronic 
obstructive pulmonary disease/emphysema; dysphagia due to 
disruption of the swallowing mechanism (secondary to 
postoperative head and neck cancer); syndrome of recurrent 
aspiration (secondary to dysphagia); 
malnourishment/malnutrition (secondary to dysphagia and 
recurrent aspiration syndrome) with the patient requiring 
placement of a Peg tube for nutritional support; peripheral 
vascular disease/arterial insufficiency; suspected 
arterosclerotic heart disease/coronary artery disease; 
prostatic carcinoma (suspected urinary bladder involvement 
versus second primary malignancy); anemia of unknown 
etiology with guaiac positive stools (no source of bleeding 
found on diagnostic studies); adenomatous colonic polyps, 
status post resection; and diverticulosis coli.  Dr. Costa 
stated that the final event leading to the veteran's death 
was a gastrointestinal hemorrhage which was likely due to 
peptic ulcer disease brought about by the veteran's multiple 
and severe medical problems.

In March 2001, the appellant had a videoconference hearing 
with an RO Decision Review Officer.  She noted that prior to 
the veteran's death he had been treated at Mercy Hospital 
for throat problems with difficulty swallowing.  She noted 
he had originally been diagnosed and treated for throat 
cancer at the VAMC in Miami.  She indicated her belief that 
the old surgery performed by the VA on his neck and throat 
brought about the beginning of his inability to swallow, 
which in turn produced other illnesses and conditions which 
led to his death.  The appellant's neighbor, who said she 
was a retired surgical nurse, opined that the veteran's 
inability to swallow caused other problems which in turn led 
to his death, and she thought the VA had misdiagnosed the 
veteran's problem and should have picked up on the 
condition.  The appellant also stated that she knew of no 
further evidence which the VA should attempt to obtain.

The report of a medical opinion prepared by a VA in December 
2006 shows that the VA physician, who is the Chief of 
Otolaryngology at a VA Medical Center, reviewed the 
veteran's medical records and discussed the history of the 
veteran's disabilities.  He noted that:

The patient was first seen on May 24, 1977 at the Miami 
VAMC.  He was a 57 y.o. black male with a 50 pack year 
smoking history.  He presented with hoarseness, cough, 
and difficulties swallowing.  Examination reflected a 
L. supraglottic neoplasm.  He was appropriately 
presented to the H&N Visible Tumor Conference who 
recommended laryngoscopy with biopsy.  This was 
accomplished on June 9, 1977.  At that time he was 
noted to have a bulky exophytic supraglottic tumor 
invading 2/3 of the larynx and extending into the 
epiglottis.  Histology was consistent with squamous 
cell carcinoma classified as a T3N0M0 cancer.  A 
supraglottic laryngectomy was performed on June 14, 
1977.

Known complications, at the time, of this procedure 
were aspiration (the most troublesome) leading to 
pneumonia, debilitation, and dysphagia (Lore, Atlas of 
Head and Neck Surgery; WB Saunders Company 1973, page 
750).  

Opinion: The patient's diagnosis was established in a 
timely fashion and an appropriate procedure was 
performed.  The potential complications were known 
complications and swallowing strategies would be 
employed if and when swallowing difficulties arose.  
The record documents swallowing difficulties did not 
arise until 1998.  The onset and management of the 
complication will be discussed later in the report.

The patient was seen on a nationally accepted cancer 
follow-up schedule and expressed no difficulties 
relative to swallowing or consequences of aspiration 
until 1998.  He developed a mass in his L. neck in 1978 
and this was appropriately managed with a radical neck 
dissection.  Chest X-rays during that time frame were 
consistent with emphysema/chronic obstructive pulmonary 
disease (COPD).  

Opinion:  Both the patient's supraglottic cancer and 
his COPD were as a result of his smoking and were not 
directly related to his surgery.  Later in the report 
complications of his surgery will be discussed in 
conjunction with the onset of his dysphagia and 
aspiration in 1998.  The appropriateness of his 
management is borne out by his subsequent cancer free 
course compatible with cancer cure.  The risks 
associated with his management are acceptable, for 
without the recommended management, his cancer would 
have progressed leading to death.

The patient continued to be followed on a routine 
basis.  Records reflect a normal hemoglobin, hence no 
anemia.  In March 1998, the records reflect onset of 
dysphagia.  In the next 3 months the patient lost 30 
lbs and in June 1998 developed aspiration pneumonia.  
The patient was evaluated by medicine, speech 
pathology, nutrition, and geriatrics.  Video 
fluoroscopy studies were performed and confirmed 
aspiration.  The aspiration was identified as the cause 
of his pneumonia as well as his compromised pulmonary 
function.  A 6/16/98 study reflected cervical 
osteophytes narrowing the upper esophagus.  Esophageal 
hypomotility was noted on a barium swallow and 
classified as neurogenic muscular disturbance with lack 
of effectiveness in esophageal peristalsis.  Speech 
pathology provided supraglottic safe swallowing 
strategies.  Nutrition specified his required 
nutritional intake and his weight was stabilized.  His 
overall management was supervised by Geriatrics and the 
Interdisciplinary Team.  The patient stopped coming to 
the VA in August 1998.  Numerous attempts were made for 
follow-up.  He cancelled one appointment and was a no 
show on 3 others.  He was called at home and stated 
"he would love to continue coming to the VA, but had 
no transportation."  He stated his care was now 
provided by Mercy Hospital who provided free van 
transportation.  Until his death he was not again seen 
at the VA.

Opinion:  As noted above dysphagia, aspiration and 
debilitation did not occur until 1998, some 21 years 
following his procedure.  It is probable that he had 
mild dysphagia subsequent to surgery, but he was able 
to overcome the dysphagia by self employed swallowing 
strategies.  With ageing, osteophytic development, 
esophageal hypomotility, and possibly esophageal 
reflux, he progressed to full blown dysphagia with 
aspiration and pneumonia.  He was promptly assessed, 
dysphagia and aspiration clearly identified, provided 
safe swallowing strategies and nutritional guidance 
with stabilization.  An Interdisciplinary Team approach 
was taken to his management.  

The records do not reflect the nature and effectiveness 
of subsequent management.  It is clear that he became 
more debilitated, developed life threatening diabetic 
acidosis, and was provided a PEG (gastrostomy tube) as 
a means of providing alternative nutrition.  There is 
no documentation as to the nutritional recommendations 
or compliance with tube feedings.  A GI report in April 
1999 notes he had been taking aspirin at home and on 
EGD he had duodenitis and evidence of upper GI 
bleeding.  He was transferred to the Nursing Center at 
Mercy on July 6, 1999.  His status was poor at the time 
of discharge and he died on July [redacted], 1999.

Opinion:  His supraglottic laryngectomy was not the 
cause of his duodenitis, GI bleeding, anemia, diabetes, 
and COPD.  He did, however, evolve known complications 
of a supraglottic laryngectomy, namely dysphagia, 
aspiration and debility.  The aspiration aggravated his 
pulmonary condition.  The stress related to the 
progression may have aggravated his duodenitis leading 
to GI bleeding and anemia.  Of significance however, is 
that his supraglottic laryngectomy and management led 
to 21 years life without complication and cancer free.  
He was well managed by the VA following the onset of 
dysphagia and aspiration, but suffered a downhill 
course leading to his demise 1 1/4 years later.  It is 
unknown whether continued care at the VA would have 
significantly changed the outcome.

On the basis of the foregoing, it is my opinion that 
the proximate cause of the veteran's death was not 
related to VA carelessness, negligence, lack of proper 
skill or in judgment, or the result of VA failing to 
provide any specific identifiable hospital or clinic 
care, medical or surgical treatment, or examination, or 
an event not reasonably foreseeable.  Further there is 
a significantly less than 50% probability that the VA 
was responsible for any of the foregoing factors.   

The Board notes that the foregoing VA medical opinion clearly 
weighs against the claim on appeal.  The VA physician very 
thoroughly reviewed the medical records and provided logical, 
well reasoned opinions regarding the care issue on appeal.  
This VA opinion clearly has much greater probative value than 
the medical opinion provided by the nurse during the hearing.  
There is no indication that the nurse made such an extensive 
review of the veteran's medical history and the specific 
treatment provided by the VA, and her allegations of 
negligence were vague.   

In summary, the weight of the medical evidence is against the 
claim.  The preponderance of the medical evidence shows that 
the veteran did not suffer an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment.  The 
preponderance of the competent medical evidence also shows 
that the proximate cause of the veteran's death was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment.  Although the appellant has offered her own 
opinion that the veteran's death was due to negligence, lay 
persons, such as the appellant, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, 
the Board concludes that the criteria for entitlement to DIC 
under 38 U.S.C.A. § 1151 based on a claim that the veteran's 
death resulted from hospitalization, or medical or surgical 
treatment provided by the VA, are not met.


ORDER

DIC pursuant to 38 U.S.C.A. § 1151 based on a claim that the 
veteran's death resulted from treatment at VA medical 
facilities is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


